DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
The amendment filed 5/13/2022 has been entered.  Claims 2-3, 6, 9, 14, and 20 have been canceled.  New claim 23 has been added.  Claims 1, 4-5, 7-8, 10-13, 15-19, and 21-23 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 4-5, 7-8, 10-13, 15-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 16 have been amended to recite “a flexible, multilayer packaging film” and “flexible, composite packaging films”, respectively, and although the instant disclosure provides support for a multilayer packaging film or composite packaging films, in general, the instant disclosure does not provide sufficient support for the “flexible” limitation with respect to the claimed “flexible, multilayer packaging film” and “flexible, composite packaging films”.  See further discussion in the Response to Arguments section below.
Claims 1, 4-5, 7-8, 10-13, 15-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “flexible” added to claims 1, 4-5, 7-8, 10-13, 15-16, 18-19, and 21-23 (in an attempt to differentiate the claimed “flexible” packaging film from a packaging film in general) is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, although “flexible” packaging films are a known species of packaging films in the art (as evidenced by the various exhibits presented by the Applicant with the response), there is no specific definition in the art with respect to a “flexible” packaging film in comparison to a “non-flexible” packaging film, e.g. specific mechanical properties such as flexural modulus to clearly differentiate whether a packaging film would be considered a “flexible” packaging film according to the claimed invention or not, i.e. how much flexibility does the packaging need to exhibit to meet the claimed “flexible” limitation, the added “flexible” limitation renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, particularly given the lack of support thereof.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in the prior office action (see Paragraph 5, specifically the last line on Page 2 and first line on Page 3, of the Office Action dated 12/16/2021), claim 19 recites the limitation “the at least one solid particulate filler” which lacks clear antecedent basis.
Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7-8, 10-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermantel (US2011/0004241) in view of Lucas (US2009/0124751) or Griswold (US2007/0093595), and in further view of Minerals Technologies (of record).
Wintermantel discloses an adhesive formulation that forms a migrate-free adhesive bond between a surface of a migrate-sensitive substrate and a second surface, preferably used for bonding plastic films, aluminum foils, other metal foils, and plastic films with metal or metal oxide coatings, such as in producing food or flexible packaging (as in instant claim 15), wherein the content of toxic primary aromatic amines (PAAs) is below safe limits for food packaging (Entire document, particularly Abstract, Paragraphs 0001-0006, 0010, 0017, 0068, 0073-0074, Claim 12).  Wintermantel discloses that the adhesive formulation comprises or consists of (Paragraphs 0019-0030 and Examples, as in instant claim 21): A) an isocyanate-terminated polyurethane prepolymer containing one or more tertiary amino groups produced by reacting a polyisocyanate or polyisocyanate formulation with at least one polyol or polyol mixture as disclosed in Paragraphs 0020-0025, particularly utilizing MDI monomers (Paragraphs 0036-0040; reading upon the claimed isocyanate functional component of instant claims 1 and 16, and particularly as in instant claim 10, option b), as well as instant claim 23); B) a polyol or polyol formulation such as those disclosed in Paragraphs 0041-0056 (reading upon the claimed isocyanate reactive component that is not a polyester ether polyol and is free of polyols that are a reaction product of propylene oxide and butylene oxide as recited in instant claims 1 and 16, and particularly as in instant claim 10, option b) with respect to the claimed two-component polyurethane adhesive); and C) additives known from adhesives technology as formulation auxiliaries such as conventional fillers like precipitated chalks, i.e. calcium carbonate (Paragraphs 0057-0058, reading upon the broadly claimed solid particulate inorganic filler as in instant claims 1, 7-8, 16, 18-19, and 22, given that precipitated calcium carbonate has a Mohs hardness as claimed, an oil absorption within the claimed range, and generally a shape as in instant claims 18-19, and is “non-reactive” with components A) and/or B) of the adhesive composition as in instant claim 22); wherein the additives C) may be added to the polyol or polyol formulation B) or to the isocyanate-terminated polyurethane prepolymer A), or both; but preferably the additives C) are added to the polyol or polyol formulation B) (Paragraph 0064; as in instant claim 11).  Wintermantel discloses that “the two components A) and B) of the adhesive formulation, to which the additives C) have optionally already been added, are mixed together immediately before the production of the film composite and introduced into the laminating machine or the applicator unit” or the mixing make take place in the laminating machine itself immediately before or in the applicator unit (Paragraph 0065; as in instant claim 16); wherein the adhesive formulation may be used here as a 100% system, i.e. without solvents (as in instant claims 12 and 13, option c); Paragraph 0066); and may be applied or coated on the so-called support film with an average dry application weight of 1 to 9 g/m2 and then contacted with a second film which is laminated thereto upon curing of the adhesive by reaction of the isocyanate groups of the isocyanate functional component A) with H-acidic functional groups, i.e. hydroxyl groups, of the polyol or polyol formulation B) to form the resulting film composite (Entire document, particularly Paragraphs 0063, 0067 and Examples; as in instant claims 16-17).
Hence, Wintermantel generally teaches and/or suggests a flexible, multilayer packaging film and method for producing flexible, composite packaging films as in instant claims 1, 7-8, 10-13, 15-19, and 21-23, given that one having ordinary skill in the art would have been motivated to select from any of the suitable components disclosed by Wintermantel for A), B) and C), particularly the mineral chalks or precipitated chalks as the suitable fillers to be incorporated into component A) and/or B) of the adhesive formulation, except Wintermantel does not specifically disclose the content of the precipitated chalks/calcium carbonate as the solid particulate inorganic filler as in the instant invention nor the claimed particle size distribution as recited in instant claims 1 and 16.  However, it is first noted that given that Wintermantel does not specifically limit the content of the optional additives or particularly the mineral chalks or precipitated calcium carbonate as the filler additive, and that filler/additive content is a known result-effective variable providing desired filler or additive properties based upon the selected filler for a particular end use, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum content of the filler or precipitated calcium carbonate to provide the desired adhesive layer properties for a particular end use, wherein contents within the claimed range are typical in the art as evidenced by the teachings of Lucas, which recites that particulate filler materials may be provided in a similar two-part curable adhesive composition in a content of 0 to 70, preferably from 40 to 60, weight parts per 100 weight parts of the total adhesive composition (Abstract; Paragraph 0075); or as evidenced by Griswold which discloses typical fillers such as calcium carbonates provided in a content of up to about 200 parts per 100 parts of the polymer component(s) of the polyurethane adhesive composition, “with from about 80 to about 150 parts filler per 100 parts polymer being suitable for many adhesive applications” (Paragraph 0061); and hence the claimed invention would have been obvious over the teachings of Wintermantel as evidenced by Lucas or Griswold.  Further, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any conventional or commercially available calcium carbonate filler known in the art for the calcium carbonate filler in the invention taught by Wintermantel given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, wherein as taught by Lucas (Entire document, particularly Abstract; Paragraph 0075) or Griswold (Entire document, particularly Abstract; Paragraph 0061), calcium carbonate filler sold under the tradename SUPER PFLEX® is an obvious calcium carbonate filler utilized in the polyurethane adhesive art and as evidenced by Minerals Technologies (Entire document, particularly page 2), SUPER PFLEX® calcium carbonate filler is a precipitated calcium carbonate with “unique crystal morphologies and very narrow particle size distribution” that has a particle morphology and particle size distribution that read upon the instantly claimed limitations i)-iv) as recited in claims 1 and 16, as well as the filler limitations of instant claims 7-9, 18, 19 and 22.  Thus, the claimed invention as recited in instant claims 1, 7-8, 10-13, 15-19, and 21-23 would have been obvious over the teachings of Wintermantel in view of Lucas or Griswold and in further view of Minerals Technologies given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claims 4-5, Wintermantel discloses that the components A) and B) are in a molar ratio of isocyanate groups:hydroxyl groups of 1:1 to 1.8:1, preferably in a molar ratio of isocyanate groups:hydroxyl groups of 1:1 to 1.6:1; and particularly preferably 1.05:1 to 1.5:1 (Paragraph 0031), thereby reading upon the ratios of instant claims 4-5 and hence the claimed invention as recited in instant claims 4-5 would have been obvious over the teachings of Wintermantel in view of Lucas or Griswold and in further view of Minerals Technologies.
Response to Arguments
Applicant’s arguments filed 5/13/2022 have been considered but are not persuasive and/or moot in view of the new grounds of rejection presented above.  With respect to Applicant’s arguments and alleged support for the claimed “flexible, multilayer packaging film” (emphasis added) of instant claims 1, 4-5, 7-8, 10-13, 15, 18-19, and 21-23 and “flexible, composite packaging films” (emphasis added) of instant claims 16-17, the Examiner notes that although the instant disclosure provides support for packaging films in general, wherein “flexible” packaging films are a known species of packaging films in the art as evidenced by the various exhibits presented by the Applicant with the response, the instant disclosure at the time of filing does not provide support as required under 35 U.S.C. 112(a) for the recited “flexible” packaging species, given that nowhere in the instant disclosure does the Applicant recite or even fairly suggest that the inventive packaging materials are “flexible” packaging materials or have any particular degree of flexibility, wherein it is noted that the only place in the instant disclosure that utilizes any form of the term flexible is in the background section with respect to laminating adhesives in general forming an adhesive bond that “only slightly [reducing] the flexibility of the thin individual layers” or “thin, two-dimensional substrates, such as plastics films, metal foils, paper, or cardboard”, not the laminate or overall composite, and with respect to the use of multilayer films for “flexible” conductors (see Paragraphs 0002-0003).  Further, given that there is no specific definition in the art with respect to a “flexible” packaging film in comparison to a “non-flexible” packaging film, e.g. specific mechanical properties such as flexural modulus to clearly differentiate whether a packaging film would be considered a “flexible” packaging film according to the claimed invention or not (i.e. how much flexibility does the packaging film need to exhibit to meet the claimed “flexible” limitation, would a packaging film comprising a cardboard layer as referenced in Paragraph 0002 of the instant disclosure such as a milk carton but considered flexible according to the claimed invention or not?), the newly added “flexible” limitation renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
With respect to Applicant’s arguments over the cited prior art as they may be applied to the teachings of Wintermantel (as opposed to Carlson) in view of Lucas or Griswold and in further view of Minerals Technologies, the Examiner first notes that in general, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hence, if Applicant was to argue the references separately as opposed to the combination as present in the rejection above, as with the withdrawn rejection based upon Carlson in view of Lucas or Griswold and in further view of Minerals Technologies, arguing that the secondary and/or supporting references do not teach the claimed features that are clearly taught by Wintermantel, e.g. two-part polyurethane laminating adhesive that cures by reaction of the isocyanate groups of the isocyanate functional component with H-acidic functional group of the isocyanate reactive component or “flexible” multilayer films laminated with the adhesive, Applicant’s arguments would not be persuasive.  
In terms of Applicant’s arguments with respect to alleged unexpected results, the Examiner notes that the data relied upon by the Applicant does not provide a clear showing of unexpected results over the closest prior art reference to Wintermantel given that Wintermantel specifically teaches low PAA content with contents lower than the inventive examples of the instant application after fewer days, and more specifically, the data is inconclusive with respect to any clear showing of criticality and/or unexpected results due to the content and/or particle size distribution of the calcium carbonate filler given that no clear conclusions can be made by comparing inventive examples 1 and 2 to comparative examples 3 and 4 because the calcium carbonate filler content and/or particle size distribution are not the only parameters that are changed between the examples as evidenced by the summarizing table below.

Example 1
Example 2
Comp. Ex. 3
Comp. Ex. 4
Filler content
27wt%
25wt%
15wt%
None
Mixing ratio (Resin:curing agent)
100:120
100:100
100:100
100:50
Curing agent component
Trifunctional PPG (Mw=1000g/mol)
30wt%
20wt%
30wt%
80wt%
Trifunctional PPG (Mw=450 g/mol)
5wt%
5wt%
5wt%
10wt%
Dipropylene glycol
5wt%
5wt%
5wt%
10wt%
Difunctional polyester (Mw=2000g/mol)
None
20wt%
30wt%
None
Calcium carbonate
60wt%, Inventive size
50wt%,
Inventive size
30wt%, x50= 4.9µ, x90=25µ
None


Hence, in comparing Comparative Example 3 to Example 1, not only is the filler particle size distribution different but also the filler content, the resin:curing agent mixing ratio, and the curing agents with Comparative Example 3 incorporating 30wt% of a difunctional polyester as a curing agent that is not present in Example 1; while in comparing Comparative Example 3 to Example 2, although the mixing ratio is the same, both the filler content and the filler particle size distribution are different as well as the total and relative amounts of the curing agents.  Similarly, in comparing Comparative Example 4 to Examples 1 and 2, it is noted that the mixing ratio as well as the relative amounts of the different curing agents utilized are different between Comparative Example 4 and Examples 1 and 2.  Thus, it cannot be concluded that the difference in the results as shown in Table 1 are necessarily due to the particle size distribution and/or the filler content based upon the above analysis of the data.  Additionally, with respect to Comparative Example 3, given that the adhesive composition includes particles that are much larger than the thickness provided by the 2 g/m2 adhesive coating weight (and much larger than the “typical” adhesive layer thickness in the art, e.g. 1-5µm as admitted by the Applicant, the Examiner takes the position that the fact that no laminate could be produced utilizing such large particles (e.g. lack of thickness uniformity, see for example, Tanaka referenced below), that the large particles intensely phase separated (e.g. difficulty in uniformly dispersing larger particles), and were more abrasive on the laminating rollers (e.g. larger hard or “abrasive” particles are more “abrasive” than smaller particles) would be consider expected results, not unexpected as argued by the Applicant.  The Examiner further notes that with respect to instant claims 16-17, the data is not commensurate in scope with the claimed invention given that the data is limited to calcium carbonate while instant claims 16-17 are broadly directed to any solid particulate inorganic filler having a Mohs hardness of 3 or less, wherein one skilled in the art would not reasonably expect the same results to be obtained for any solid particulate inorganic filler of Mohs hardness of 3 or less as obtained for calcium carbonate.
Therefore, Applicant’s arguments, as they might be applied to the combined teachings of Wintermantel in view of Lucas or Griswold and in further view of Minerals Technologies as presented above, are not persuasive.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 5/13/2022.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka (US2007/0059518) discloses a gas barrier laminate useful as packaging materials for foods, drinks, drugs, and medicines, such as in the form of bottles, tubes, and bags; wherein the laminate comprises a layer structure including a polyvalent metal compound-containing polyurethane resin layer (B) that may be arranged between a plastic base and a carboxyl group-containing polymer layer (A), and the polyvalent metal compound is in the form of particles such as calcium carbonate particles having a diameter of 10 nm to 10 µm, preferably 12 nm to 1 µm, from the standpoint of uniformity of film thickness and ease in uniformly dispersing the particles, wherein if the particles are too large, uniformity of the film thickness and surface smoothness may become insufficient, while particles smaller than 10nm are difficult to uniformly disperse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 19, 2022